El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
El apelante fiué condenado a pagar al apelado la cantidad de $1,000 y sus intereses desde determinada fecha y la única cuestión que plantea en este recurso contra esa sentencia es que la corte inferior cometió error al desestimar la ex-cepción previa que alegó contra la demanda por no aducir ■hechos determinantes de causa de acción, por lo que la sen-tencia es contraria a derecho.
El apelado, Banco de Ponce, alegó en su demanda que el apelante suscribió y le entregó una obligación de pagarle dicha cantidad, que hizo constar en un pagaré suscrito por él, que se transcribe en la demanda; pero dice el apelante que la demanda no es suficiente porque no contiene .la- ale-gación esencial de que el banco poseía o era dueño de dicho pagaré. Tal alegación no era necesaria ni esencial en este caso ; diciendo la demanda que el demandado suscribió y le entregó el pagaré hay que suponer que continúa en su po-sesión. El caso de Fornaris v. Font, 35 D.P.R. 610, que el *760apelante cita en apoyo de sn proposición, no es aplicable al presente, .pues lo que en él se resolvió fué que no es proce-dente una sentencia por las alegaciones contra un deman-dado cuando éste niega la entrega del pagaré y la falta de pago, en cuyo caso incumbe al demandante p'robar que po-seía el pagaré.

La sentencia apelada debe ser confirmada.